DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 2/23/2021 is acknowledged.  Claims 15-16 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2011/0018056 A1) in view of Masuoka et al. (US 2010/0219483 A1) (hereinafter referred to as Masuoka).
Regarding claim 15, Takeuchi teaches a method (method in Figs. 11A-12B of Takeuchi) of forming an interconnect (any of local wirings 6 or 9 in Figs. 11A-12B) electrically connecting field effect transistors (second access transistor Acc-2 and first load transistor Load-1; these are the two transistors on the right of Fig. 11A), the method comprising: 
forming at least a first semiconductor body (channel of first load transistor Load-1 as shown in Fig. 11B) for a first field effect transistor (first load transistor Load-1) and a second semiconductor body (channel of second access transistor Acc-2 as shown in Fig. 11A) for a second field effect transistor (second access transistor Acc-2), wherein the first semiconductor body and the second semiconductor body are separated by an isolation region (STI region in Fig. 11B), wherein the first field effect transistor and the second field effect transistor are different types (as shown in Fig. 11B, these are p-type and n-type transistors); and 
forming a buried metal interconnect (local wiring 9 in Figs. 11A-12B) between the first semiconductor body and the second interconnect body, wherein the buried metal interconnect electrically couples the first field effect transistor to the second field effect transistor (as shown in Fig. 11A & 12A-B, the local wiring 9 connects the gate of Load-1 transistor to the S/D region of the Acc-2 transistor).
But Takeuchi is silent as in teaching the method comprising: forming an elongated gate electrode that traverses the first semiconductor body and the second 
Masuoka teaches a method of forming semiconductor device (Figs. 10a-14b of Masuoka).  The method comprises: 
forming an elongated gate electrode (18 in Fig. 10b) that traverses the first semiconductor body and the second semiconductor body (vertical channels of the transistors 21a and 23a); 
forming an opening (gap in the gate electrode around the channels 21a & 23a in Fig. 14b) in the elongated gate electrode between the first semiconductor body and the second semiconductor body to define a first segment of the gate electrode (gate electrode around 21a) and a second segment of the gate electrode (gate electrode around 23a).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate electrodes for the Load-1 transistor and the Acc-2 transistor as according to Masuoka.  Masuoka’s method is a simple and well-known technique, which ensures the quality of the gate electrode to be uniform (compared to the selective deposition of the individual gates which might introduce edge effect leading to non-uniformity).
Regarding claim 17, Takeuchi in view of Masuoka teaches all the limitations of the method of claim 15, and also teaches wherein the first field effect transistor is a p-type doped field effect transistor (pFET) and the second field effect transistor is an n-type doped field effect transistor (nFET) (as shown in Fig. 11B of Takeuchi).  
Regarding claim 18, Takeuchi in view of Masuoka teaches all the limitations of the method of claim 15, and also teaches wherein the first and second field effect transistors comprise vertical fin field effect transistors (as shown in Fig. 11B, these transistors have are vertical channel).  
Regarding claim 19, Takeuchi in view of Masuoka teaches all the limitations of the method of claim 15, and also teaches wherein the gate electrode is a dummy gate electrode (the term “dummy” is a functional description of the gate electrode which only requires that the transistor is capable of performing the function of being a dummy, but does not require that the transistor to be a dummy transistor. As such, being a dummy transistor requires nothing more than not using the transistor, which is a state that the transistor in the prior art is certainly capable of being) but is silent as in teaching the gate electrode comprising polysilicon.  
Masuoka teaches that the gate electrode (18 in Fig. 10b of Masuoka) is a silicon layer.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used polysilicon as gate electrode material because polysilicon can withstand higher temperature.
Regarding claim 20, Takeuchi in view of Masuoka teaches all the limitations of the method of claim 15, and also teaches wherein forming the opening in the elongated gate electrode between the first semiconductor body and the second semiconductor body comprises a directional etching process to expose a bottom source or drain region in the first semiconductor body and a bottom source or drain region in the second as combined in claim 15 above, and shown in Fig. 11A-B of Takeuchi and Fig. 14b of Masuoka).

Allowable Subject Matter
Claims 7-14 are allowed.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record does not disclose or fairly suggest a method of forming a buried local interconnect with the following limitations “depositing a first block mask onto the initial structure and lithographically patterning and etching the first block mask and the gate electrode to a bottom spacer layer to cut the gate electrode and form a first opening therein; selectively depositing a spacer layer on sidewalls of the gate electrode defining the first opening;” and “depositing a metal liner and a metal into the second opening and on the exposed n-type doped bottom S/D and the adjacent p-type doped bottom S/D; recessing the metal liner and the metal to a target thickness; stripping the second block mask; and depositing an oxide to fill the second opening such that the oxide has a coplanar top surface to form the self-aligned buried local interconnect electrically coupling the n- typed doped bottom S/D and the adjacent p-type doped bottom S/D” along with other limitations of the claim.
Regarding claim 16, the prior art of record does not disclose or fairly suggest a method of forming an interconnect as according to claim 15 and the limitation “wherein forming the buried metal interconnect comprises depositing a spacer layer on sidewalls of the gate electrode defining the opening; filling the opening with a metal liner layer and a metal; recessing the metal liner layer and the metal to a target thickness; and filling the recessed metal liner layer with an oxide”.  
The closest prior art of record are Zang et al. (US 9831317 B1), Masuoka et al. (US 2010/0219483 A1), Bentley et al. (US 9825032 B1), Takeuchi (US 2011/0018056 A1).
Zang teaches a method of forming a buried local interconnect (28-32 in Fig. 3C) between a PFET and an NFET (see Figs. 1-1B).  However, the gate structures of the transistors are formed after the buried interconnect is formed.  Masuoka teaches a method of forming a SRAM device utilizing vertical transistors.  Masuoka’s method includes forming a common contact (10a in Fig. 2, 17-20 of Masuoka) that read on most steps of the method of claim 1. However, there is no motivation to deposit an oxide fill at the top of the contact plug (10a) since it is to be connected to other interconnect wiring layer at the top. Takeuchi’s method is similar to Masuoka’s but with the transistors separated by isolation regions. 
Bentley teaches a buried interconnect (1201’ in Figs. 14A-B) between two adjacent vertical transistors with a step of filling the recess with an oxide (1503 in Figs. 15A-B) over the top of the recessed interconnect.  However, the buried interconnect is formed before the gate electrode layer (1801 in Fig. 18A), so the step of “depositing a spacer layer on sidewalls of the gate electrode” would not be met.  This order of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822